MEMORANDUM *
Dontcho Stoyanov Lazarov, a native and citizen of Bulgaria, seeks review of a final order of the Board of Immigration Appeals (“Board” or “BIA”) summarily affirming an Immigration Judge’s (“IJ’s”) denial of Lazarov’s application for asylum.1 The BIA properly denied Lazarov’s request for asylum. Substantial evidence supports a finding that changed country conditions rebutted the presumption of a well founded fear of future persecution. See 8 C.F.R. § 208.13(b)(l)(i)(A). We deny the petition for review.
The IJ relied on Lazarov’s testimony that petitioner made three return trips to Bulgaria to visit his family for substantial periods of time without encountering significant problems. In addition, the IJ relied on the State Department’s Profile of Asylum Claims and Country Conditions for 1997 (“State Department Profile”). See Kumar v. INS, 204 F.3d 931, 934 (9th Cir.2000) (State Department country conditions report, while not determinative, is relevant and appropriate evidence to consider in assessing an applicant’s fear of persecution). The State Department Profile says that political conditions in Bulgaria have improved substantially from those existing when Lazarov departed his home country. The Profile states that any presumption that past mistreatment under the former Communist regime would lead to future difficulties has been removed. The State Department Profile indicates that the Union of Democratic Forces has become a leading political party in Bulgaria. Lazarov’s family was affiliated with that *108party when it suffered persecution under Bulgaria’s former Communist regime. The State Department Profile further states that Ecoglasnost, the political group with which Lazarov had been active before he left Bulgaria, has “long since gone mainstream.” See Kumar v. INS, 204 F.3d 931, 934 (9th Cir.2000) (finding presumption of future persecution rebutted where country conditions had changed markedly and petitioner’s political party had played open and active role in recent elections).
Lazarov has not shown that his fear of harassment by organized criminals constitutes a fear of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion. See 8 U.S.C. § 1101(a)(42).
Lazarov’s past persecution does not rise to the level of severity that would qualify him for a humanitarian grant of asylum based on past persecution alone. See Vongsakdy v. INS, 171 F.3d 1203, 1205-07 (9th Cir.1999).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Lazarov does not challenge the IJ's denial of withholding of removal on appeal; that argument is therefore waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).